Citation Nr: 0522756	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Special Monthly Pension based on need for aid 
and attendance.


REPRESENTATION

Veteran represented by:	American Red Cross





INTRODUCTION

The veteran served on active duty from July 1941 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted special monthly pension based on 
housebound status, but denied special monthly pension based 
on the need for aid and attendance.


FINDING OF FACT

The veteran is not totally blind or near totally blind in 
both eyes; he is not a patient in a nursing home; he is not 
bedridden, he is able to tend to personal care functions 
without the assistance of another person; and he is able to 
protect himself from the hazards of his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance have not been met. 38 
U.S.C.A. § 1502, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.351, 
3.352 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

By letter dated in September 2003, the RO advised the veteran 
of the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA). The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his special monthly pension claim, but that he 
must provide enough information so that VA could request any 
relevant records. The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records. The 
veteran was also asked to provide any evidence in his 
possession as well as identify any additional information or 
evidence that he wanted VA to try and obtain.

The September 2003 rating decision, January 2004 statement of 
the case, and the March 2005 Supplemental Statement of the 
case notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim. These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

VA medical reports as well asd a July 2003 assessment from 
Dr. Kenjura of the VA are associated with the claims folder. 
The veteran was afforded an aid and attendance examination in 
February 2005.

Here, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that he is entitled to special monthly 
pension on the basis of that he needs oxygen and a respirator 
and his spouse has stopped working to care for him.

A veteran is in need of regular aid and attendance if he is 
helpless or is so nearly helpless as to require the regular 
aid and attendance of another person.  38 C.F.R. § 3.351(b) 
(2004).  The criteria for establishing the need for aid and 
attendance include consideration of whether the veteran is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or if the veteran is a 
patient in a nursing home because of mental or physical 
incapacity; or if the veteran establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (2004).

Determinations as to a factual need for regular aid and 
attendance must be based on actual requirements of personal 
assistance from others. In making such determinations, 
consideration is given to such conditions as: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (not including adjustment of appliances that normal 
persons would be unable to adjust without aid); an inability 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; an inability to 
attend to wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment.  "Bedridden" is a proper basis for the 
determination; it is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed. It is not required that all of the disabling 
conditions listed above be found to exist before a favorable 
rating may be made.  The particular personal functions that 
cannot be performed should be considered in connection with a 
claimant's condition as a whole.  It is only necessary that 
the evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352.

VA medical records show that the veteran has severe COPD, 
multifocal atrial tachycardia, constipation, and severe 
osteoarthritis of the neck.  On a July 2003 VA assessment by 
Dr. Kenjura, it was noted that the veteran, at age 82, was 
able to walk and get around without assistance, could dress 
and undress himself without assistance, attend to need of 
nature and clean self without assistance, and could protect 
self from everyday hazards of life.

On VA examination in February 2005, the VA examiner noted 
that the veteran was not confined to his home and was able to 
protect himself against the usual hazards of daily living.  
The veteran reported that he spent his day puttering around 
the house, if he needed to leave the house, his wife drove.  
The VA examiner noted that the veteran was diagnosed with 
COPD with mild to moderate symptoms, but did not have 
problems breathing during the evaluation.  The veteran also 
has loss of hand, severe arthritis of the neck, and pes 
planus.  The examiner noted that that the veteran was not 
blind or bedridden, that he was able to walk and get around 
unassisted, dress and undress self unassisted, and attend to 
the needs of nature unassisted.  The examiner opined that the 
veteran was not in need of aid and assistance of some else to 
assist you in the activities of daily living.
 
The veteran lives with his wife at home and is not in a 
nursing home. Without evidence that the veteran is a patient 
in a nursing home because of mental or physical incapacity, 
an award of special monthly pension based on the need for the 
regular aid and attendance of another person on the basis of 
the need for inpatient (e.g., nursing home) care cannot be 
granted. See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(c) (2004).

The Board has also considered whether there is a factual need 
for regular aid and attendance.  The evidence shows that the 
veteran is able to look after his own personal care 
functions; there is no indication that he requires assistance 
with feeding, bathing, dressing, or going to the bathroom.  
He is also not bedridden.  In fact, the veteran's typical day 
involves puttering around the house. The evidence also does 
not show that the veteran's disabilities require that someone 
regularly watch over him to protect him from hazards in his 
environment.

For these reasons, the Board finds that the preponderance of 
the evidence is against the award of special monthly pension 
based upon the need for the regular aid and attendance of 
another person and that the reasonable doubt doctrine is not 
for application to this issue.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991). The veteran's claim, therefore, 
must be denied.




ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


